Case 2:20-cv-00755-MWF-PLA Document 47 Filed 06/16/20 Page 1 of 5 Page ID #:160


                                       NOTE: CHANGES MADE BY THE COURT
   1
   2
   3
   4
   5
   6
                                  UNITED STATES DISTRICT COURT
   7
                                CENTRAL DISTRICT OF CALIFORNIA
   8
   9
       ABE YUEN,                                    Case No. CV 20-00755 MWF (PLAx)
  10
                         Plaintiff,                 PROTECTIVE ORDER FOR
  11                                                DISTRICT ATTORNEY FILES
                v.
  12
       CITY OF MONTEBELLO, et al,,
  13
                         Defendants.
  14
  15
                Based upon the Stipulation of the Parties and, GOOD CAUSE APPEARING,
  16
       IT IS ORDERED THAT,
  17
                1.       The PROTECTED DOCUMENTS shall be used solely in connection
  18
       with the preparation and trial of this action, Abe Yuen v. City of Montebello, et al. --
  19
       Case No. CV 20-00755 MWF (PLAx), or any related appellate proceeding, and not
  20
       for any other purpose, including any other litigation. This paragraph shall not
  21
       preclude the Plaintiffs' or Defendants' attorneys of record in this case from
  22
       indicating, in connection with discovery or a discovery motion in another action, an
  23
       awareness of responsive documents. In indicating such awareness in any other
  24
       action, the Plaintiffs' and Defendants' attorneys of record shall not disclose the
  25
       substance of the Confidential Information.
  26
                2.       The PROTECTED DOCUMENTS shall be treated as confidential by
  27
       Plaintiffs and Defendants and their respective counsels and shall not be further
  28
       HOA.102087743.1
                                                                           CV 20-00755 MWF
       PROTECTIVE ORDER FOR
       DISTRICT ATTORNEY FILES
Case 2:20-cv-00755-MWF-PLA Document 47 Filed 06/16/20 Page 2 of 5 Page ID #:161




   1 disclosed, disseminated or otherwise distributed except as provided in this
   2 Protective Order.
   3         3.    The PROTECTED DOCUMENTS, or any portion thereof, may not be
   4 disclosed, distributed or disseminated except as provided in subparagraph (d) below.
   5         4.    The PROTECTED DOCUMENTS, or any portion thereof, may only be
   6 disclosed to the following persons:
   7         (a)   Counsel for Parties only and specifically not to Plaintiffs or Defendants
   8 with the exception of any recordings, written or otherwise, of Plaintiffs' or
   9 Defendants' own statements;
  10         (b)   All members of the Parties' legal teams, including, but not limited to,
  11 paralegal, investigative, support, stenographic, clerical and secretarial and related
  12 personnel regularly employed by counsel referred to in subparagraph (1) above.
  13         (c)   The Court and Court personnel, including stenographic reporters
  14 engaged in such proceedings as are necessarily incidental to preparation for the trial
  15 of this action; and
  16         (d)   Expert witnesses designated by Plaintiffs' or Defendants' counsel solely
  17 for the purpose of this litigation.
  18         5.    Furthermore, each person (except Court personnel) to whom disclosure
  19 of The PROTECTED DOCUMENTS, or any portion thereof, is made, with the
  20 exception of those identified in subparagraph d. above who are presumed to know
  21 the contents of this Protective Order, shall, prior to the time of disclosure, be
  22 provided a copy of this Protective Order by the person furnishing him/her such
  23 material, and shall agree on the record or in writing that he/she has read the
  24 Protective Order, and that he/she understands the provisions of the Protective Order,
  25 and that he/she agrees to be bound by the provisions of this Protective Order. Such
  26 person (except Court personnel) also must consent in writing to be subject to the
  27 jurisdiction of the United States District Court, Central District of California, with
  28 respect to any proceeding relating to enforcement of this Order, including without
     HOA.102087743.1
                                                                       CV 20-00755 MWF
     PROTECTIVE ORDER FOR                      -5-
     DISTRICT ATTORNEY FILES
Case 2:20-cv-00755-MWF-PLA Document 47 Filed 06/16/20 Page 3 of 5 Page ID #:162




   1 limitation, any proceeding for contempt. Unless made on the record in this
   2 litigation, counsel making the disclosure to any person described above shall retain
   3 the original executed copy of said agreement until final termination of this litigation.
   4            6.       If the PROTECTED DOCUMENTS, or any portion thereof which were
   5 not part of a public filing, are to be filed with the Court by any of the parties to this
   6 STIPULATION, in any form, the party who wishes to do so shall prepare the
   7 Application required by Local Rule 79-5.1 beforehand. Good cause must be
   8 shown in the application to file any protected document, or portion thereof,
   9 under seal.
  10            7.       Nothing in paragraph 4 is intended to prevent officials or employees of
  11 the County of Los Angeles or other authorized governmental officials from having
  12 access to the PROTECTED DOCUMENTS if they would have had access in the
  13 normal course of their job duties. Further, nothing in this Protective Order prevents
  14 subsequent attorneys representing Plaintiffs or Defendants in a re-trial or other post-
  15 trial proceedings from gaining access to the PROTECTED DOCUMENTS to the
  16 extent they are otherwise available through ordinary discovery procedures or similar
  17 means. Finally, nothing in this Order precludes a witness from disclosing events or
  18 activities personal to him or her; that is, a witness can disclose to others information
  19 previously given to the County of Los Angeles with respect to what he or she saw,
  20 heard or otherwise sensed.
  21            8.       The foregoing is without prejudice to the right of the Plaintiffs,
  22 Defendants or the DA:
  23            a.       To apply to the Court for a further protective order relating to
  24 confidential material or relating to discovery in this litigation; and
  25            b.       To apply to the Court for an order compelling production of documents
  26 or modification of this protective order or for any order permitting disclosure of
  27 documents or the information contained therein the terms of this protective order.
  28 Local Rule 37 shall apply.
       HOA.102087743.1
                                                                               CV 20-00755 MWF
       PROTECTIVE ORDER FOR                            -5-
       DISTRICT ATTORNEY FILES
Case 2:20-cv-00755-MWF-PLA Document 47 Filed 06/16/20 Page 4 of 5 Page ID #:163




   1
   2            c.       Plaintiffs and Defendants do not waive any right to assert, inter alia,
   3 that the DA does not have a legitimate interest or need to limit access to documents
   4 reflecting and/or related to its internal decision making process in Plaintiffs' or
   5 Defendants' case and do not waive their respective rights seeking discovery of these
   6 documents. Plaintiffs and Defendants do not waive their rights to seek disclosure of
   7 any and all documents in the possession of the DA relating to the District Attorney
   8 files for the cases subpoenaed and identified above on any and all applicable
   9 grounds, including but not limited to his rights and guarantees afforded to them by
  10 law.
  11            9.       Once the Protective Order issues, the following schedule will take
  12 effect, subject to extraordinary circumstances or by mutual agreement of the
  13 Plaintiffs, Defendants and the DA:
  14                     a.    Within Fifteen (15) days of the notice to counsel for the DA, of
  15 the Court's entry of the Protective Order, the DA will make available, for inspection
  16 and/or photocopying, the non-privileged, non-confidential documents in its
  17 possession, custody or control, which are responsive to the above-referenced
  18 subpoenas duces tecum. The parties will bear the reasonable cost of duplicating the
  19 materials.
  20                     b.    The Plaintiffs and Defendants shall place a stamp on each
  21 PROTECTED DOCUMENT marked "Confidential–Subject to Protective Order."
  22 The marking shall not, to the extent practicable, prevent or impede the reading of the
  23 text of the PROTECTED DOCUMENT. If through its inadvertence, surprise or
  24 neglect, the Plaintiff or Defendants do not label a PROTECTED DOCUMENT as
  25 indicated, counsel for Plaintiff and/or Defendants shall so notify the DA and shall
  26 place the phrase "Confidential–subject to Protective Order," on the PROTECTED
  27 DOCUMENT.
  28
       HOA.102087743.1
                                                                               CV 20-00755 MWF
       PROTECTIVE ORDER FOR                           -5-
       DISTRICT ATTORNEY FILES
Case 2:20-cv-00755-MWF-PLA Document 47 Filed 06/16/20 Page 5 of 5 Page ID #:164




   1                     c.    Within Thirty (30) days after the date that an Order terminating
   2 this litigation becomes no longer subject to judicial review, counsel for Plaintiffs
   3 and Defendants shall promptly return to the DA all copies of the PROTECTED
   4 DOCUMENTS and shall certify it has not retained any such documents, or portions
   5 thereof except as required by the Court.
   6            10.      This Protective Order, when entered into by the Court, shall be
   7 retroactive to the date of the initial disclosure of documents made by the DA in this
   8 matter.
   9            11.      This Protective Order is entered into without prejudice to the right of
  10 any party and/or the DA to file any motion for relief from the Court from any
  11 restriction hereof or for any other or further restriction on the production, exchange,
  12 or use of any documents, testimony, or other information produced, given, or
  13 exchanged in the course of discovery in this action. Further, by entering into this
  14 Protective Order, neither Plaintiffs nor Defendants waive the right to file a Motion
  15 in Limine regarding all or a portion of the PROTECTED DOCUMENTS. This
  16 Order may be modified, amended, or vacated by further Order of the Court.
  17            12.      This Protective Order shall survive the final determination for this
  18 action and shall remain in full force and effect after conclusion of all proceedings
  19 herein, and the court shall have continuing jurisdiction to enforce its terms.
  20
  21 IT IS SO ORDERED.
  22
  23 DATED: June 16, 2020                                   __________________________
  24                                                        HON. PAUL L. ABRAMS
                                                            United States Magistrate Judge
  25
  26
  27
  28
       HOA.102087743.1
                                                                               CV 20-00755 MWF
       PROTECTIVE ORDER FOR                           -5-
       DISTRICT ATTORNEY FILES
